NUMBER 13-14-00297-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ALEJANDRO BARRIENTES,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On Appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT

Before Chief Justice Valdez and Justices Perkes and Longoria
                      Order Per Curiam
      Appellant, Alejandro Barrientes, has filed a notice of appeal with this Court from

his conviction in trial court cause number 2013-DCR-657-A. The trial court's certification

of the defendant's right to appeal shows that the defendant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a)(2).
       On May 27, 2014, we ordered appellant's counsel, Larry Warner, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order has been

received. Therefore, we abate this appeal and remand this cause to the trial court for a

hearing to determine why counsel has failed to comply with this Court's order. The trial

court's findings and conclusions shall be included in a supplemental clerk's record. The

trial court shall file the supplemental clerk's record and reporter's record, if any, with the

Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the trial

court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of July, 2014.


                                               2